Citation Nr: 0703330	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-03 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from March 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.


FINDINGS OF FACT

1.  Evidence received subsequent to October 1997 relates to 
an unestablished fact necessary to substantiate the veteran's 
service connection claim and is not duplicative or redundant 
of previously submitted evidence.

2.  A January 1973 service medical record reflects the 
veteran sought treatment for his right hand that he indicated 
was hurt during a rocket attack.

3.  Competent, probative medical evidence links his diagnosis 
of PTSD to in-service rocket attacks.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1997 rating decision 
is new and material with respect to the claim of entitlement 
to service connection for PTSD and serves to reopen the 
claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156 (2006).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the jurisdictional issue of whether new and material 
evidence has been presented, as well as the underlying merits 
of the claim, has been resolved in the veteran's favor, the 
Board dispenses with ensuring compliance with the VCAA.  The 
issues of an effective date and disability rating will be 
determined in the first instance by the RO, and any 
deficiencies in VA's notice and assistance, to include the 
timing and completeness of the notice, are not prejudicial to 
the veteran.  

Claim to Reopen

In August 1996 the veteran filed a service connection claim 
for PTSD and underwent psychiatric evaluation in July 1997.  
The resulting report shows the veteran's asserted stressors 
of being involved in rocket attacks (being shelled all the 
time), hitting a old man and a little boy with a vehicle he 
was driving, and stabbing a man in a bar fight while 
stationed in Thailand; the report contains a diagnosis of 
PTSD.  Service connection was denied as the evidence failed 
to verify his alleged stressors.  See October 1997 rating 
decision.  The veteran did not file a notice of disagreement 
within one year of the November 1997 notification of the 
denial of his claim and the determination became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App 145 (1991).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence received subsequent the October 1997 rating decision 
includes the veteran's service personnel records, VA 
treatment records, as well as private medical evidence.  The 
May 2004 letter from his treating physician chronicles the 
veteran's claimed stressor of his base being attacked with 
mortar and small arms fire while the transcript of the 
September 2006 hearing before the undersigned reflects the 
veteran's testimony regarding rocket attacks, consistent with 
the service medical report of treatment in January 1973 for a 
right hand injury from a rocket attack.  The additional 
details of this alleged stressor are corroborated by previous 
evidence and, as such, relate to an unestablished fact.  
Accordingly, the Board concludes that evidence submitted 
since the October 1997 rating decision is new and material 
and serves to reopen the claim of entitlement to service 
connection for PTSD.  

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Service 
connection for PTSD requires: 1) medical evidence diagnosing 
PTSD; 2) credible supporting evidence that the claimed in-
service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2006).  The 
May 2004 letter from a private medical provider contains 
competent medical evidence of a diagnosis of PTSD and links 
the diagnosis to the verified in-service stressor of being 
subject to rocket and mortar attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (while every detail of a 
claimed stressor, including the veteran's personal 
participation, is not required for verification, independent 
evidence of a stressful event that is sufficient to imply the 
veteran's exposure needs to be offered).  As such, service 
connection for PTSD is warranted and this appeal is granted.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.

Service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


